Citation Nr: 1413938	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-38 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability, currently rated 20 percent.  

2.  Entitlement to an increased rating for a left ankle disability, currently rated 20 percent.  

3.  Entitlement to an increased rating for a right knee disability, currently rated 20 percent for a right femur fracture with shortening of leg and 20 percent for laxity.

4.  Entitlement to an increased rating for a right hip disability, currently rated 10 percent.  

5.  Entitlement to an increased rating for a right lateral femoral hernia scar, currently rated 10 percent.  

6.  Entitlement to an increased rating for a lumbar spine disability, currently rated 10 percent.  

7.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent for bursitis and 10 percent for laxity.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1981 and from July 1992 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2013.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 



REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran testified that he has had exacerbations of his disabilities.  Specifically, he indicated that his cervical spine disability caused headaches.  He reported that his hernia scar was very painful at times, depending on his activity level.  He testified that his knees have given out leading to falls and that his knees made it very difficult to navigate stairs.  The Veteran indicated that he had instability in his left ankle and his doctors suggested an ankle fusion procedure.  He also reported hip pain and exacerbations of low back pain that necessitated bed rest.  

The Veteran was last provided VA examinations to assess his service-connected disabilities in January 2009 and February 2009, more than five years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examinations are stale.  The Veteran's service-connected disabilities may have worsened since the dates of the last examinations.  In order to properly adjudicate the increased rating claims, VA examinations should be scheduled.

Additionally, VA outpatient treatment reports dated through January 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any additional records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since January 2013.  Any other records identified by the Veteran should also be requested.  

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical and lumbar spine disabilities.   The examiner must review the claims file and note that review in the report.  The examiner should specifically address the following:

a)  Provide complete ranges of motion of the cervical and lumbar spine, expressed in degrees, as measured using a goniometer.

b)  Indicate whether there is any additional loss of range of motion during flare-ups or due to incoordination, fatigability, painful motion, or weakened motion.

c)  Describe any neurological impairment resulting from the service-connected cervical or lumbar spine disabilities.  State what nerve is affected and the severity of any symptoms.

d)  Indicate whether intervertebral disc disease is present and if so, state the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his service-connected cervical or lumbar spine disabilities.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

e)  State what impact, if any, the Veteran's cervical and lumbar spine disabilities have on his activities of daily living, including his ability to obtain and maintain employment.  

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected left ankle.  The examiner should review the claims file and should note that review in the examination report.  All necessary tests and studies, including range of motion studies expressed in degrees, as measured using a goniometer, should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation.  

4.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of the service-connected right and left knee disabilities.  The examiner must review the claims file and note that review in the report.  The examiner should specifically address the following:

a)  All necessary tests and studies, including range of motion studies expressed in degrees, as measured using a goniometer, should be conducted for both knees. 

b)  Discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use or on flare-up, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

c)  State whether there is recurrent lateral instability or subluxation and state the severity, if found, for each knee.

d)  State what impact, if any, the Veteran's right and left knee disabilities have on his activities of daily living, including his ability to obtain and maintain employment.

5.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of the service-connected right hip disability.  The examiner should review the claims file and should note that review in the examination report.  All necessary tests and studies, including range of motion studies expressed in degrees, as measured using a goniometer, should be conducted.  The report must discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any limitation of function.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation.

6.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of the service-connected right lateral femoral hernia scar.  The examiner should review the claims file and should note that review in the examination report.  The examiner should report the size (length and width) of the scar and report whether the scar is deep (associated with underlying soft tissue), unstable (frequent loss of the covering of skin over the scar), painful on examination, or limits the function of the part affected.  If the scar limits the function of the part affected, the examiner should report the degree of limitation of the part affected, including any limitation of motion of the affected joints.  The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.

7.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

